February 23, 2007


Mr. Robert  Lee  Hood
TDCJ ID# 241383
Wynne Unit Trusty Camp
Huntsville, TX 77349
Ms. Bevan Ashley Brooks
Cowles & Thompson
901 Main St Ste 4000
Dallas, TX 75202

RE:   Case Number:  05-0902
      Court of Appeals Number:  05-05-01049-CV
      Trial Court Number:  04-10679-H

Style:      ROBERT LEE HOOD
      v.
      WAL-MART STORES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |